         Case 1:20-cr-00042-RMB Document 45 Filed 07/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                    :     MONEY JUDGMENT
WINDER CASILLA,
        a/k/a “Angel Martinez”                      :     20 Cr. 042 (RMB)

              Defendant.                            :
----------------------------------                  x

               WHEREAS, on or about January 16, 2020, WINDER CASILLA a/k/a “Angel

Martinez” (the “Defendant”), was charged in a one-count Indictment, 20 Cr. 042 (RMB) (the

“Indictment”), with narcotics conspiracy, in violation of Title 21, United States Code, Section 846

(Count One);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Indictment, and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense changed in Count of One the Indictment, including but not limited to a

sum of money in United States currency representing the amount of any proceeds traceable to the

commission of the offense charged in Count One of the Indictment;

               WHEREAS, on or about March 11, 2021, the Defendant pled guilty to Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 21, United States Code, Section 853, a sum of money equal

to $1,000 in United States currency, representing any and all property constituting, or derived
         Case 1:20-cr-00042-RMB Document 45 Filed 07/29/21 Page 2 of 4




from, any proceeds obtained, directly or indirectly, as a result of the offense charged in Count One

of the Indictment and any and all property used or intended to be used, in any matter or part, to

commit, or to facilitate the commission of the offense, charged in Count One of the Indictment;

and

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $1,000 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained;

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence; and

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Jarrod Schaeffer of counsel, and the Defendant, WINDER CASILLA a/k/a “Angel

Martinez” and his counsel, Jesse M. Siegel, Esq., that:

               1.      As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $1,000 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, WINDER

CASILLA, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.
            Case 1:20-cr-00042-RMB Document 45 Filed 07/29/21 Page 3 of 4




                3.    All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States

Department of Treasury and delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

St. Andrew’s Plaza, New York, New York 10007 and shall indicate the defendant’s name and case

number.

                4.    Upon entry of this Consent Preliminary Order of Forfeiture/Money

Judgment, and pursuant to Title 21, United States Code, Section 853, the United States Department

of Treasury, or its designee shall be authorized to deposit the payment on the Money Judgment in

the Treasury Assets Forfeiture Fund, and the United States shall have clear title to such forfeited

property.

                5.    Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

Judgment.

                6.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

                7.    The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

                8.    The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
Case 1:20-cr-00042-RMB Document 45 Filed 07/29/21 Page 4 of 4




                                         7/29/2021
